DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schroering (US 2011/0200969) in view of Hansson (US 2002/0128657) and Shaw (US 6,149,432).
Regarding claim 1, Schroering discloses a dental implant, comprising an implant body (implant section 30) which extends in a longitudinal direction from an apical end to a coronal 
a first bone anchoring surface (body 15) extending from an apical end to a transition portion lying between the apical and the coronal end (neck 12, see figure 2), said first bone anchoring surface defined by a single start thread (macro thread 14, see par 31), and 
a second bone anchoring surface (stem 22) extending from the transition portion (12) to the coronal end (36, see figure 2), said second bone anchoring surface having at least two grooves extending in a circumferential direction of the second bone anchoring surface or a threads groove winding with at least two windings (isolated groove 60, par 30 discloses there being at least 14 grooves), 
said at least two grooves or thread groove winding (60) being defined in a radially inward direction by a groove bottom surface (where the groove bottom surface is defined by length Wg), and on both sides an axial direction by groove flank surfaces extending from the groove bottom surface to an outer surface (the groove flanks are defined by the surfaces extending from 62G to 62F and 64G to 64F, see figure 3A), 
wherein a depth of one single groove of said at least two grooves of the second bone anchoring surface or of one single thread groove of said at least two groove of said at least two windings of the second bone anchoring surface in the radially inward direction is greater than 40 micron and smaller than 200 micron (par 30 discloses the groove depth dc=50 microns),
wherein a groove width is defined between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface  or of one single thread groove of said at least two windings of the second bone anchoring surface, and a web having a web width that is defined between the radially outward ends of the 

    PNG
    media_image1.png
    439
    427
    media_image1.png
    Greyscale

Annotated figure 3A
wherein the first bone anchoring portion (15) extends as far as the transition portion (12, see figure 2),
wherein a portion of the thread of the first bone anchoring surface (14) that is adjacent to the transition portion peters out in the transition portion (see figure 2, where the thread 14 stops just short of the portion 12) and 
and a groove width of said thread in the transition portion is greater than the groove width defined between radially outward end of the groove flank surfaces of one single groove of said at 

    PNG
    media_image2.png
    396
    364
    media_image2.png
    Greyscale

Annotated figure 3

Schroering fails to disclose an angle of the groove flank surfaces to the radially outward direction is less than 30 degrees and the web width is at least half of the groove width. 
Schroering discloses as set forth above in annotated figure 3A, a web width and groove width (the annotated figure shows the web width and groove width as described in the current application, however the prior art defines the web width as Wring which includes the surface 63 and faces/flanges 62 and 64 and the groove width being defined as Wg which only has the surface 60), the web width and groove width being the same length (par 30 discloses Wring and Wg both being 50 micron), and that various designs or configurations can be used to enable 
However, Hansson teaches a bone anchoring section (threaded portion 18)  near a coronal end (the untapered part 18 is considered the coronal end of the bone screw 6) with a thread (19) which comprises a web (truncated crest 24) having a web width (b1-b8) and a groove width (B1-B8) which includes flanges (front and rear side of threads 19a/b, as seen in figure 2) , wherein the web width near the coronal end is at least half of the groove width near the coronal end (see figure 2, specifically groove width B7-B8 and web width b7-b8; wherein par 31 discloses the widest crest 23 which has a width b7 is 1.0 mm and par 32 where the narrowest groove width B8 is 2.0 mm) for the purpose of achieving compression in the surrounding bone material when the bone screw is screwed into the bone material (par 9).
As Schroering and Hansson disclose bone anchoring sections near a coronal end of the implant with a web width and groove width, only a finite number of lengths can be attributed to the prior art’s disclosed web width (Wring) and groove width (Wg) to have both be equal, it is held that modification to have the web width as defined by the claimed invention and seen in annotated figure 3A  to be at least half of the groove width as defined by the claimed invention and seen in annotated figure 3A, as taught by Hansson would have been obvious to one of ordinary skill in the art, and would result in a reasonable expectation of success, specifically enabling better stability and limited bacterial growth by isolating the grooves so that bacteria or other contaminants cannot traverse the length of the dental implant and enabling a compression of tissue adjacent to the coronal end of the implant.  See MPEP 2143

However, Shaw teaches the angle of the groove flank surface (bevel surface 20) to the radially outward direction is less than 30 degrees (Angle B which is disclosed as in the range of 20-30 degrees, see col 3, lines 1-7) in a dental implant (14, figure 5) for the purpose of improving anatomical compatibility and durability by increasing resistance to micromechanical axial, rotational and other movements resulting from force, stress and strains encountered by the implant over time (col 3, lines 17-23).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Schroering to have the angle of the groove flank to the radially outward direction be less than 30 degrees as disclosed by Shaw for the purpose of improving anatomical compatibility and durability by increasing resistance to micromechanical axial, rotational and other movements resulting from force, stress and strains encountered by the implant over time. 
Regarding claim 2, Schroering further discloses the second bone anchoring surface has at least three axially spaced apart grooves extending in a circumferential direction of said second bone anchoring surface, or a thread groove extending circumferentially around said second bone anchoring surface and comprising at least three turns (see figures 2-3).
Regarding claim 3, Schroering further discloses a thread and/or thread groove of the dental implant is rotationally symmetric about a central longitudinal axis extending in the longitudinal direction (see section 22 around the longitudinal axis m), and in that the first and 
Regarding claim 4, Schroering further discloses the first bone anchoring surface (30) has an outer envelope flaring in the apical to coronal direction (see figure 2).
Regarding claim 13, Schroering further discloses the second bone anchoring surface (22) has at least two axially spaced apart grooves extending in a circumferential direction of said second bone anchoring surface (see figure 2).
Regarding claim 14, Schroering further discloses the second bone anchoring surface (22) has at least three axially spaced apart grooves extending in a circumferential direction of said second bone anchoring surface (see figure 2).
Regarding claim 15, Schroering further discloses the first bone anchoring surface (30) has a conical outer envelope (see figure 2).
Regarding claim 16, Schroering further discloses the web surface of the thread in the first bone anchoring surface (30) decreases in the transition portion to no web surface (see figure 2).
Regarding claim 17, Schroering further discloses the second bone anchoring surface (22) has an outer cylindrical envelope (see figure 2).
Regarding claim 18, Schroering further discloses the thread of the first bone anchoring surface (14) has a depth which is greater than the depth of the groove in the second bone anchoring surface (22, see figure 2).
Regarding claim 20, Schroering further discloses the sum of the web width and the groove width is not greater than 0.6 mm (par 30). 
Regarding claim 21, Schroering further discloses a dental implant, comprising an implant body (implant section 30) which extends in a longitudinal direction from an apical end to a 
- a first bone anchoring surface (body 15) extending from an apical end to a transition portion lying between the apical and the coronal end (neck 12, see figure 2), said first bone anchoring surface defined by a single start thread (macro thread 14, see par 31), and
- a second bone anchoring surface (stem 22) extending from the transition portion (12) to the coronal end (36, see figure 2), said second bone anchoring surface having at least two grooves extending in a circumferential direction of the second bone anchoring surface or a threads groove winding with at least two windings (isolated groove 60, par 30 discloses there being at least 14 grooves),
said at least two grooves or thread groove winding (60) being defined in a radially inward direction by a groove bottom surface (where the groove bottom surface is defined by length Wg), and on both sides an axial direction by groove flank surfaces extending from the groove bottom surface to an outer surface (the groove flanks are defined by the surfaces extending from 62G to 62F and 64G to 64F, see figure 3A),
wherein a depth of one single groove of said at least two grooves of the second bone anchoring surface or of one single thread groove of said at least two grooves of said at least two windings of the second bone anchoring surface in the radially inward direction is greater than 40 micron and smaller than 200 microns (par 30 discloses the groove depth dc=50 microns),
wherein a groove width is defined between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface  or of one single thread groove of said at least two windings of the second bone anchoring surface, and a web having a web width that is defined between the radially outward ends of the 
wherein a sum of the web width and the groove width is not greater than 0.6 mm (par 30),
wherein the first bone anchoring surface (30) has a thread with a depth that is greater than the depth of the groove in the second bone anchoring surface (22, see figure 2),
wherein the second bone anchoring surface (22) and the transition portion (12) have an outer cylindrical envelope (see figure 2),
wherein the first bone anchoring surface (30) extends as far as the transition portion (12, see figure 2), 
wherein a portion of the thread of the first bone anchoring surface (30) that is adjacent to the transition portion (12) peters out in the transition portion (see figure 2),
wherein the thread in the first bone anchoring surface has a groove width that is greater than a groove width of the groove of the second bone anchoring portion (see figure 2), 
wherein the depth of the thread in the firs bone anchoring surface (30) is greater than a depth of a winding in the transition portion (12, see figure 2), 
wherein the thread of the first bone anchoring surface (30) has a width that is greater than a groove width of a groove in the transition portion (12, see figure 2), and 
a groove width of said thread in the transition portion is greater than the groove width defined between radially outward end of the groove flank surfaces of one single groove of said at 
Schroering fails to disclose an angle of the groove flank surfaces to the radially outward directions is less than 30 degrees, the web width is at least half of the groove width, 
Schroering discloses as set forth above in annotated figure 3A, a web width and groove width (the annotated figure shows the web width and groove width as described in the current application, however the prior art defines the web width as Wring which includes the surface 63 and faces/flanges 62 and 64 and the groove width being defined as Wg which only has the surface 60), the web width and groove width being the same length (par 30 discloses Wring and Wg both being 50 micron), and that various designs or configurations can be used to enable isolation of the grooves so that bacteria or other contaminants cannot traverse the length of the dental implant (par 27 and 36), however the prior art fails to explicitly disclose the web width being at least half of the groove width. 
However, Hansson teaches a bone anchoring section (threaded portion 18)  near a coronal end (the untapered part 18 is considered the coronal end of the bone screw 6) with a thread (19) which comprises a web (truncated crest 24) having a web width (b1-b8) and a groove width (B1-B8) which includes flanges (front and rear side of threads 19a/b, as seen in figure 2) , wherein the web width near the coronal end is at least half of the groove width near the coronal end (see figure 2, specifically groove width B7-B8 and web width b7-b8; wherein par 31 discloses the widest crest 23 which has a width b7 is 1.0 mm and par 32 where the narrowest groove width B8 is 2.0 mm) for the purpose of achieving compression in the surrounding bone material when the bone screw is screwed into the bone material (par 9).

Schroering discloses the angle of the groove flank surfaces to the radially outward direction is a slight angle to a right angle (par 28), but fails to disclose the angle being less than 30 degrees. 
However, Shaw teaches the angle of the groove flank surface (bevel surface 20) to the radially outward direction is less than 30 degrees (Angle B which is disclosed as in the range of 20-30 degrees, see col 3, lines 1-7) in a dental implant (14, figure 5) for the purpose of improving anatomical compatibility and durability by increasing resistance to micromechanical axial, rotational and other movements resulting from force, stress and strains encountered by the implant over time (col 3, lines 17-23).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Schroering to have the angle of the groove flank to the radially outward direction be less than 30 degrees as disclosed by Shaw for the purpose of improving anatomical compatibility and durability by increasing resistance to micromechanical .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schroering in view of Hansson and Shaw as applied to claim 1 above, and further in view of Verma et al (US 2011/0117522).
Regarding claim 9, Schroering/Hansson/Shaw disclose the claimed invention as set forth above in claim 1, but fails to disclose the dental implant is delimited by a coronal end face and said coronal end face is at a distance of less than 2 mm from the end of the radially outward groove flank surface which is closest to said coronal end face.
However, Verma teaches a dental implant (2) delimited by a coronal end face (flat platform 12) and said coronal end face is at a distance of less than 2 mm from the end of the radially outward groove flank surface (micro-threads of 14) which is closest to said coronal end face (par 62 discloses the space between the non-threaded collar which is a height of 0.4-0.8 mm) for the purpose of enhancing soft tissue and bone integration around the implant and favorably distributing the forces at the critical area of the alveolar bone crest (par 132). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Schroering/Hansson/Shaw to have the dental implant is delimited by a coronal end face and said coronal end face is at a distance of less than 2 mm from the end of the radially outward groove flank surface which is closest to said coronal end face as disclosed by Verma for the purpose of enhancing soft tissue and bone integration around the implant and favorably distributing the forces at the critical area of the alveolar bone crest. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schroering in view of Hansson and Shaw as applied to claim 1 above, and further in view of Scortecci et al (WO 2010/105965 A1).
Regarding to claims 10-12, Schroering/Hansson/Shaw disclose the claimed invention as set forth above in claim 1, but fails to disclose the groove bottom is rounded (claim 10), the groove bottom extends by means of a continuous concave curvature from one flank surface to the other flank surface of the groove (claim 11), and the outer edge of the groove flank surface is rounded (claim 12).
However, Scortecci teaches the thread bottom (3) is rounded (see figure 1 and page 5 lines 14-18), extending by means of a continuous concave curvature from one flank surface to the other flank surface of the groove (see figure 1), and the outer edge of the groove flank surface is rounded (see figure 5) for the purpose of providing a self-drilling feature that pushes debris and other irrigation fluids to the outside of the hole (see page 6, lines 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hyun/Schroering/Shaw, by having the threaded bottom portion being rounded and extending the flank surface to the other flank surface of the groove by means of a continuous concave curvature and the outer edge of the groove flank surface is rounded, as taught by Scortecci, for the purpose providing a self-drilling feature that pushes debris and other irrigation fluids to the outside of the hole (Scortecci; page 6, lines 11- 13).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772